                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     October 22, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                             HOUSTON DIVISION



SAMUEL MICHAEL LOPEZ,                    §
TDCJ #2267576,                           §
                                         §
                    Plaintiff,           §
                                         §
vs.                                      §          CIVIL ACTION NO. H-19-3857
                                         §
BRITTENY ARRON, et al.,                  §
                                         §
                    Defendants.          §


                       MEMORANDUM OPINION AND ORDER


      State inmate Samuel Michael Lopez (TDCJ #2267576) has filed a

Prisoner's    Civil     Rights       Complaint   under    42    U.S.C.       §     1983

("Complaint") (Docket Entry No. 1), seeking monetary damages for

his wrongful conviction and imprisonment in the Texas Department of

Criminal Justice - Correctional Institutions Division ("TDCJ").

Because Lopez is a prisoner who proceeds in forma pauperis, the

court   is   required    to    scrutinize     the    claims    and   dismiss         the

Complaint, in whole or in part, if it determines that the Complaint

"is frivolous, malicious,            or fails to state a claim upon which

relief may be granted" or "seeks monetary relief from a defendant

who is immune from such relief."             28 U.S.C. § 1915A(b); 28 U.S.C.

§ 1915(e)(2)(B). After considering all of the pleadings, the court

concludes    that    this     case    must be    dismissed     for   the     reasons

explained below.
                                I.   Background

     Lopez is presently incarcerated by TDCJ at the Jester III Unit

in Richmond. 1     Public records confirm that Lopez is confined in

TDCJ as the result of a recent conviction in Montgomery County Case

No. 18-06-07414.2        Lopez was convicted of aggravated sexual assault

of a child in that case and sentenced to life imprisonment on May

15, 2019. 3

     On October 3, 2019, Lopez filed this civil rights action under

42 U.S.C. § 1983 against the following defendants:              (1) Assistant

District      Attorney    Britteny   Arron;    (2)   the   Montgomery   County

District Attorney's Office;          and    (3) criminal defense attorney

Benton Baker, who represented Lopez in connection with the charges

lodged against him in Case No. 18-06-07414. 4          Lopez's primary claim

is that Ms. Arron improperly used several prior convictions to

enhance his punishment under the Texas habitual offender statute,

making him eligible for a life sentence.5            Lopez contends further

that Arron displayed "bias" against his religious beliefs and

     1
      Complaint, Docket Entry No. 1, p. 1.        For purposes of
identification, all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
     2
      See   Texas  Department of  Criminal  Justice   Offender
Information, located at: http://offender.tdcj.texas.gov (last
visited October 21, 2019).


     4
         See Complaint, Docket Entry No. 1, p. 3.
     5
         See id. at 3-4, 6.

                                      -2-
violated      his   rights   by     pursuing       a    racially     discriminatory

prosecution. 6      He seeks monetary damages and a new trial. 7                  The

court concludes,        however,    that the Complaint must be dismissed

because Lopez fails to articulate a claim upon which relief may be

granted under 42 U.S.C. § 1983.


                                  II.   Discussion

      Lopez sues the defendants in this case under 42 U.S.C. § 1983

for wrongful conviction and imprisonment.                "To state a claim under

§ 1983, a plaintiff must (1) allege a violation of rights secured

by   the     Constitution    or    laws     of    the   United     States   and   (2)

demonstrate that the alleged deprivation was committed by a person

acting under color of state law."                 Lefall v. Dallas Indep. Sch.

Dist., 28 F.3d 521, 525 (5th Cir. 1994) (citations omitted).

      To the extent that Lopez seeks monetary damages for his

wrongful conviction under 1983, the Complaint must be dismissed for

failure to state a viable claim.                  It is well established that

prosecutors are entitled to absolute immunity from civil rights

claims for actions taken in the scope of their duties in initiating

a prosecution and presenting the state's case.                       See Imbler v.

Pachtman,     96 S. Ct. 984,        995    (1976).      Therefore,    Lopez cannot

recover      monetary   damages     from    the    Montgomery      County   District

Attorney's Office or Ms. Arron for actions taken while pursuing his

      6
          See id.
      7
          See id. at 4.

                                           -3-
prosecution.

        It is also well established that criminal defense attorneys,

even court-appointed ones, are not state actors for purposes of a

suit under 42 U.S.C. § 1983.          See Hudson v. Hughes, 98 F.3d 868,

873 (5th Cir. 1996) (citing Polk Cty. v. Dodson, 454 U.S. 312,

324-25 (1981); Mills v. Criminal Dist. Court No. 3, 837 F.2d 677,

679   (5th Cir. 1988)).       Because a civil rights complaint made

against a criminal defense attorney contains no state action, Lopez

fails to state a claim upon which relief can be granted as a matter

of law against Benton Baker.        See Hudson, 98 F.3d at 873; see also

Biliski v. Harborth, 55 F.3d 160, 162 (5th Cir. 1995).

      More importantly, a prisoner cannot recover monetary damages

based     on   allegations     of     "unconstitutional      conviction   or

imprisonment,     or    for   other    harm   caused    by   actions   whose

unlawfulness    would    render a     conviction   or   sentence   invalid,"

without first proving that the challenged conviction or sentence

has been "reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determinations, or called into          question by a federal court's

issuance of a writ of habeas corpus [under) 28 U.S.C. § 2254."

Heck v. Humphrey,       114 S. Ct. 2364, 2372      (1994). Because it is

evident that Lopez's underlying conviction has not been set aside

or invalidated, his civil rights claims are not cognizable under 42

u.s.c. § 1983.     See Johnson v. McElveen, 101 F.3d 423, 424 {5th

Cir. 1996) (explaining that claims barred by Heck are "dismissed

                                      -4-
with prejudice to their being asserted                 again until the Heck

conditions are met"). Accordingly, his Complaint will be dismissed

with prejudice as legally frivolous and for failure to state a

claim under 42 U.S.C. § 1983.


                       III.    Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

    1.     The Prisoner Civil Rights Complaint under 42 U.S.C.

           § 1983 filed by Samuel Michael Lopez (Docket Entry

           No. 1) is DISMISSED with prejudice.

     2.    The dismissal will count as a strike for purposes

           of 28 u.s.c. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.            The Clerk will also send a

copy of this Order to (1) the TDCJ - Office of the General Counsel,

Capitol   Station,    P.O.    Box   13084,    Austin,    Texas,   78711,   Fax:

512-936-2159;   and    (2)    the   Manager    of   Three   Strikes   List   at

Three_Strikes@txs.uscourts.gov.




                                                              LAKE
                                              UNITED          DISTRICT JUDGE




                                      -5-
